Citation Nr: 0816307	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  03-33 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for bilateral shin splints.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from December 1994 to 
December 1999.  

This appeal arises from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Board of Veterans' Appeals (Board) remanded the veteran's 
claims in January 2007, at which time there were 10 issues on 
appeal.  Subsequently, 6 of these were granted, and the 
veteran withdrew his appeal as to three others, leaving only 
one issue remaining in appellate status, which is as set out 
on the title page.  


FINDINGS OF FACT

1.  April 1995 service medical records reveal the veteran had 
shin splints.  

2.  Service medical records do not include diagnosis or 
complaints of chronic shin splints subsequent to April 1995.  

3.  There is no competent medical evidence of a link between 
the shin splints diagnosed in service and any current 
symptoms of bilateral shin pain.  


CONCLUSION OF LAW

Chronic bilateral shin splints were not incurred or 
aggravated in service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  

The veteran filed his claims for service connection in June 
1999, prior to the passage of legislation defining VA's duty 
to notify and assist veterans in developing their claims.  In 
January 2007 the Board remanded the veteran's claims for 
service connection to ensure compliance with these 
requirements.  VA sent a letter to the veteran in January 
2007, which explained how VA could help the veteran with his 
claim, what the evidence must show, and what actions were 
needed from the veteran.  In June 2007, VA sent a letter to 
the veteran explaining what actions had been undertaken by VA 
and informing him of the status of his claim.  

A VA examination of the veteran was conducted in July 2007.  
The veteran's claims for service connection were 
readjudicated in a November 2007 rating decision.  A January 
2008 letter from VA to the veteran explained the status of 
the veterans' claims.  In February 2008, the veteran 
responded.  The veteran asked that the Board review his 
remaining claims for service connection.  

In the January 2007 remand the veteran was asked to identify 
any medical providers who had treated him for his claims 
disorders.  The veteran did not identify any providers who 
have treated him for shin splints since his separation from 
the service.  The claims folder includes the veterans' 
service medical records, and he was examined for VA purposes.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that VCAA notice of requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  In January 2007 the veteran 
was adequately notified of the type of evidence necessary to 
establish a disability rating or effective date for any 
increase.  

The Board has concluded VA cured any defect in the prior 
notice to the veteran.  In the circumstances of this case, a 
remand to have the RO take additional action in this regard 
would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  No 
further actions to assist the veteran in developing his 
claims are required.  VA has satisfied its obligation to 
notify and assist the veteran in this case.  The Board 
concludes, therefore, that a decision on the merits at this 
time does not prejudice the appellant.  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b)(2007).  

Factual Background and Analysis.  In September 1994 on 
service enlistment examination no abnormalities of the lower 
extremities were noted.  On April 7, 1995 the veteran 
requested treatment for shin splints.  He reported having 
shin splints for three days.  He had increased pain with 
marching.  The previous day he had to quit playing basketball 
after 30 minutes of play.  He had an aching sore sensation 
located in the mid shaft of the tibia, bilaterally.  Rest 
relieved his pain.  Examination revealed tenderness to the 
tibia mid shaft without edema or erythema.  The assessment 
was the veteran had shin splints.  He was given a profile 
which instructed him that for 10 days there would be no 
marching.  He was to wear athletic shoes, and participate in 
no sports.  He was instructed to ice the area and rest.  He 
was told to return to the clinic if his condition was no 
better or got worse.  

Service medical records do not include any additional 
complaints of shin splints.  There are no post service 
records indicating the veteran complained of shin pain or was 
treated for shin splints.  

In January 2003 a VA fee basis orthopedic examination was 
conducted.  The report of that examination does not include 
any complaints of shin splints or any history of symptoms of 
shin pain.  

The Board ordered a VA examination and requested an opinion.  
In July 2007 the veteran was examined by VA.  The VA examiner 
indicated in his report that he had reviewed the claims 
folder.  The veteran told the VA examiner he had not current 
treatment for shin splints.  

The VA examiner wrote the following:  Bilateral shin splints 
are not caused by or the result of military service.  The 
veteran developed shin splints while in the service and was 
treated appropriately.  He claims that he still has 
occasional episodes of pain while running.  These episodes 
come and go and respond to rest.  He states that after he got 
of out of the military, he was fine for about two years.  He 
then redeveloped shin splints after taking up some running 
more seriously again.  The two year time period is more than 
adequate for the military related shin splints to have 
resolved.  I believe the current condition is not related to 
the original development of shin splints but is rather a 
separate new episode.  Therefore in my opinion it is not 
service related.  

The evidence does not establish the veteran had chronic shin 
splints in service.  There is only one episode of shin 
splints documented in the service medical records, in April 
1995 and none for the next four and one half years.  The 
regulations state that when chronicity of a disorder has not 
been established in service that post service continuity of 
symptomatology is required.  In this case the service medical 
records document one isolated episode of bilateral shin 
splints in April 1995.  There is no recurrence documented in 
the service medical records from April 1995 to the veteran's 
separation from the service in December 1999.  The veteran 
told the VA examiner in July 2007 that it was two years after 
his separation from the service when he began to have 
symptoms.  This occurred in conjunction with his taking up 
running in a serious way.  The veteran has asserted that 
service connection should be granted because he had symptoms 
in service and filed his claim within one year of his 
separation from the service.  He has not asserted that he has 
continuously had shin splints or shin pain since his 
separation from the service.  

The Board has concluded that continuity of symptomatogy is 
not shown.  In addition, even if the evidence had shown in-
service symptoms and post-service continuity of 
symptomatology, medical expertise is still required to relate 
the appellant's present disorder etiologically to in-service 
and post-service symptoms.  See Savage v. Gober, 10 Vet. 
App. 489 (1997); Sacks v. West, 11 Vet. App. 314 (1998).  
There is no medical evidence linking any current symptoms to 
those in service.  The VA examiner in July 2007 stated in his 
opinion they were unrelated.  

As the evidence does not demonstrate the veteran developed 
chronic shin splints in service, service connection for 
bilateral shin splints is not warranted.  


ORDER

Service connection for chronic bilateral shin splints is 
denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


